Name: 2007/660/EC: Council Decision of 9 October 2007 appointing four Netherlands members and four Netherlands alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2007-10-13

 13.10.2007 EN Official Journal of the European Union L 270/15 COUNCIL DECISION of 9 October 2007 appointing four Netherlands members and four Netherlands alternate members to the Committee of the Regions (2007/660/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Netherlands Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Two members seats on the Committee of the Regions have become vacant following the end of the mandates of Mr BIJMAN and Mr LOKKER. Two members seats have become vacant following the resignation of Mr JANSEN and Mr HOES. Four alternate members seats have become vacant following the end of the mandates of Mr van GELDER, Mr SWIERSTRA, Mr van DIESSEN and Mr EURLINGS, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: as members: Mr Co VERDAAS, gedeputeerde in de provincie Gelderland, Ms Johanna MAIJ-WEGGEN, Commissaris der Koningin in de provincie Noord-Brabant, Mr LÃ ©on FRISSEN, Commissaris der Koningin in de provincie Limburg, Mr Rob BATS, gedeputeerde in de provincie Drenthe, and as alternate members: Ms Carla PEIJS, Commissaris der Koningin in de provincie Zeeland, Mr Sjoerd GALEMA, gedeputeerde in de provincie Friesland, Mr Joop BINNEKAMP, gedeputeerde in de provincie Utrecht, Mr Dick BUURSINK, gedeputeerde in de provincie Overijssel. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 9 October 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) OJ L 56, 25.2.2006, p. 75.